DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, features showing one or more literal or representative figure(s) showing an image of an example of a surface of a magnetic layer by a scanning electron microscope demonstrating the claimed number distributions A and B must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 17155738. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17155738, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
With regards to particular elements of the magnetic recording and reproducing apparatus, specifically to the magnetic head, the copending Application No. 17155738 does not expressly claim such nominal features.   
However, official notice is taken that such attributes and/or characteristics of the magnetic recording and reproducing apparatus are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.  Thus, it would have been obvious to one of ordinary skill in 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 17154002. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17154002, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
With regards to particular elements of the magnetic recording apparatus, specifically to the magnetic head, the copending Application No. 17154002 does not expressly claim such nominal features.   
However, official notice is taken that such attributes and/or characteristics of the magnetic recording and reproducing apparatus are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.  Thus, it would have been obvious to one of ordinary skill in 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 17155540. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17155540, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
With regards to particular elements of the magnetic recording apparatus, specifically to the magnetic head, the copending Application No. 17155540 does not expressly claim such nominal features.   
However, official notice is taken that such attributes and/or characteristics of the magnetic recording and reproducing apparatus are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.  Thus, it would have been obvious to one of ordinary skill in 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of copending Application No. 17155695. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17155695, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
With regards to particular elements of the magnetic recording apparatus, specifically to the magnetic head, the copending Application No. 17155695 does not expressly claim such nominal features.   
However, official notice is taken that such attributes and/or characteristics of the magnetic recording and reproducing apparatus are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.  Thus, it would have been obvious to one of ordinary skill in 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 17155777. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17155777, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
With regards to particular elements of the magnetic recording apparatus, specifically to the magnetic head, the copending Application No. 17155777 does not expressly claim such nominal features.   
However, official notice is taken that such attributes and/or characteristics of the magnetic recording and reproducing apparatus are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.  Thus, it would have been obvious to one of ordinary skill in 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of copending Application No. 17333019. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17333019, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
With regards to particular elements of the magnetic recording apparatus, specifically to the magnetic head, the copending Application No. 17333019 does not expressly claim such nominal features.   
However, official notice is taken that such attributes and/or characteristics of the magnetic recording and reproducing apparatus are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.  Thus, it would have been obvious to one of ordinary skill in 
This is a provisional nonstatutory double patenting rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1: Lines 17-18 reciting the limitation, “satisfies that the followings,” is grammatically incorrect (emphasis added).  Examiner suggests to amend the instant limitation to, “satisfies the following”.  
Claim 1: Lines 27-28 reciting the limitation “satisfies the followings” should be amended to “satisfies the following”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785